CROW, J.
Plaintiffs instituted this, a possessory action, coupled with writs of injunction against defendants to restrain the latter from disturbing the former in their alleged possession of certain real property situated in Caddo Parish and from trespassing thereon.
Defendants filed a motion to dissolve the writs of injunction which was tried and sustained by the lower court, which also *316awarded damages to plaintiffs in the sum of one hundred dollars, for attorney’s fees for procuring the dissolution of the writs
Plaintiffs have appealed to this court; but counsel for appellants has not presented any argument, either orally or hy brief, in this court, nor has he filed any assignment of errors.
Without further discussion of the record, the judgment will be affirmed. The following authorities in support of our action in the premises will, however, be mentioned:
1. Where the 'appellant assigns no error, and does not argue, either orally or in brief, in support of his appeal, the judgment appealed from will be presumed to be correct, and it will be affirmed.
Board of Commissioners vs. Bank, 135 La. 763. 66 South. 187.
2. The judgments of the district courts are presumedly correct, and appellate courts are justified in affirming them on the strength of that presumption itself when counsel do not, either hy brief or argument, make an appearance to set forth the specific grounds of complaint which they could urge against the conclusions of the trial judge.
Freyhan vs. Berry, 49 La. Ann. 306 21 South. 911; Barber Asphalt Paving Co. 49 La. Ann. 1608, 22 South. 955; Alexandria, Cooperage Co. vs. R. R. Commission, 127 La. 1085, 54 South. 359.
For the reasons assigned, the judgment of the District Court is affirmed at the cost of appellant.